Exhibit 10.39

FIFTH AMENDMENT TO THE

SENIOR SECURED CREDIT AGREEMENT

This FIFTH AMENDMENT TO THE SENIOR SECURED CREDIT AGREEMENT, dated as of
August 25, 2008 (this “Amendment”), in respect of and to that certain Senior
Secured Credit Agreement, dated as of October 17, 2006, as amended by the First
Amendment to the Credit Agreement, dated as of June 5, 2007, by the Second
Amendment to the Credit Agreement, dated as of September 11, 2007, by the Third
Amendment to the Credit Agreement, dated as of February 4, 2008, and by the
Fourth Amendment and Limited Waiver to the Credit Agreement, dated as of
February 14, 2008 (as further amended, modified, restated, amended and restated
and/or supplemented from time to time, the “Credit Agreement”), by and among
SILICON GRAPHICS, INC., a corporation formed under the laws of Delaware (the
“Parent”), and certain of the Parent’s Subsidiaries identified on the signature
pages thereto, as borrowers (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and collectively,
jointly and severally, as the “Borrowers”), the other Credit Parties thereto
from time to time, as Guarantors, the lenders party thereto from time to time
(the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., a corporation formed under
the laws of Delaware (“Morgan Stanley”), as administrative agent for the Lenders
(in such capacity, together with its successors and assigns, if any, the
“Administrative Agent”), as revolving agent for the Revolving Lenders (in such
capacity, together with its successors and assigns, if any, the “Revolving
Agent”), and MORGAN STANLEY & CO., INCORPORATED (“MS& Co.”) as collateral agent
for the Secured Creditors (in such capacity, together with its successors and
assigns, if any, the “Collateral Agent”). Capitalized terms used in this
Amendment and not otherwise defined shall have the meanings set forth in the
Credit Agreement.

RECITALS:

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders agree to certain amendments to the Credit Agreement, including
amendments to extend the deadline for delivering a notice of borrowing pursuant
to Section 1.01(b) of the Credit Agreement, to modify the negative pledge
covenant set forth in Section 8,09 of the Credit Agreement, the total leverage
ratio covenant set forth in Section 9.01 of the Credit Agreement, the minimum
levels of consolidated EBITDA covenant set forth in Section 9.02 of the Credit
Agreement, and to make certain modifications and additions to the definitions in
Section 14.01 of the Credit Agreement, in each case as set forth in greater
detail below.

WHEREAS, the Administrative Agent, the Borrowers, and the Required Lenders (as
defined below) are willing to consent to this Amendment pursuant to, and subject
to, the terms and conditions set forth herein.

NOW, THEREFORE, the parties agree as follows:

SECTION 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings set forth in the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

2.1 Article I, Section 1.01(b) is hereby amended by deleting the reference to
“12:00 noon” and replacing it with “1:00 p.m.”.

2.2 Article III, Section 3.01(a) is hereby amended by deleting it in its
entirety and replacing it with the following:

“Interest on Loans. The Borrowers agree to pay interest on the unpaid principal
amount of each Loan on each Interest Payment Date from the date of such Loan
until such Loan is repaid in full at a rate equal to the Interest Rate for such
Loan. The Borrowers shall pay accrued interest on the Loans in cash on each
Interest Payment Date; provided, however, so long as no Default or Event of
Default shall have occurred and be continuing, with respect to accrued interest
on the Term Loans, up to two percent (2%) per annum of such accrued interest on
the Term Loans shall be paid-in-kind by adding the amount of such interest to
the principal amount of the Term Loan on such Interest Payment Date. All
computations of interest hereunder shall be made on the actual number of days
elapsed over a year of, with respect to LIBOR Rate Loans, 360 days or, with
respect to Alternate Base Rate Loans only, 365/366 days.”

2.3 Article VI, Section 6.01(e) is hereby amended by adding the following:

“(ii) Together with the financial statements delivered pursuant to subsection
(a) above, but in any event no later than the date on which the applicable
monthly reports should have been delivered (whether or not so delivered), a
13-week cash flow forecast substantially in the format provided to the Lenders
prior to the Fifth Amendment Effective Date.”

2.4 Article VI, Section 6.02 is hereby amended by adding the following at the
end thereof:

“(d) Beginning on the Fifth Amendment Effective Date, not later than five
(5) Business Days after a request from the Administrative Agent, on behalf of
the Private Lenders, the Credit Parties shall conduct a conference call for
representatives of the Private Lenders, which shall be hosted by the Parent’s
Chief Financial Officer, shall include the Credit Parties’ financial advisors
and other members of the Credit Parties’ management as the Administrative Agent,
on behalf of the Private Lenders, shall reasonably request and shall be in a
format requested by the Administrative Agent, on behalf of the Private Lenders;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, the Credit Parties shall not be required to conduct
conference calls pursuant to this Section 6.02(d) more frequently than once per
calendar month. Unless otherwise mutually agreed upon by the Credit Parties and
the Administrative Agent, during such conference call, the Credit Parties shall
report on the state of their business, financial affairs and outlook, it being
agreed that during such conference call, the Private Lenders may ask questions
of the Parent’s Chief Financial Officer,



--------------------------------------------------------------------------------

the Credit Parties’ financial advisors and other members of management of the
Credit Parties.”

2.5 Article VII, Section 7.04(a) is hereby by deleting it in its entirety and
replacing it with the following:

“(a) At any reasonable time during normal business hours and from time to time
with at least three (3) Business Days’ prior notice, or at any time if a Default
or Event of Default shall have occurred and be continuing, each Credit Party
shall, and shall cause each of its Subsidiaries to, permit any authorized
representative(s) designated by the Administrative Agent or the Collateral Agent
to visit and inspect any of its assets, to examine, audit, check and to request
and/or make copies of their respective financial, accounting and corporate
records, books, journals, orders, receipts and any correspondence with
regulators and other data relating to their respective businesses or the
transactions contemplated by the Loan Documents (including in connection with
environmental compliance, hazard or liability or insurance programs), to request
or make copies of such information and to discuss their affairs, finances and
accounts with their officers, independent certified public accountants and
financial advisors, all upon reasonable notice and at such reasonable times
during normal business hours. The visitations and/or inspections by or on behalf
of the Administrative Agent and Collateral Agent shall be at the Borrower’s
expense; provided, however, that so long as no Default or Event of Default has
occurred and is continuing, none of the Credit Parties shall be required
pursuant to this subsection (a) to reimburse the Administrative Agent or the
Collateral Agent for more than one (1) visitation or inspection per Credit Party
in any Fiscal Year. Each Credit Party shall, and shall cause each of its
Subsidiaries to, keep and maintain in all material respects proper, complete and
accurate books of record and account, in which entries in conformity with GAAP
shall be made of all dealings and financial transactions and the assets and
business of such Credit Party or Subsidiary in relation to their respective
businesses and activities, including transactions and other dealings with
respect to the Collateral. If a Default or an Event of Default has occurred and
is continuing, the Borrowers, upon the Administrative Agent’s or Collateral
Agent’s request, shall provide copies of any such records to the Administrative
Agent or Collateral Agent or their representatives.

2.6 Article VIII, Section 8.09 is hereby amended by replacing the word “or” at
the end of clause (f) thereof with a semicolon, deleting the period at the end
of clause (g) thereof, inserting the word “or” at the end of such clause (g),
and adding the following:

“(h) pursuant to the agreement referenced in clause (m) of the definition of
‘Permitted Indebtedness’ herein.”

2.7 Article IX, Section 9.01 is hereby amended by deleting the chart in its
entirety and replacing it with the following:



--------------------------------------------------------------------------------

Period Ending    Ratio      

September 25, 2009

   5.75x     

December 25, 2009

   4.50x     

March 26, 2010

   4.25x     

June 25, 2010

   3.5x     

September 24, 2010

   3.5x     

December 24, 2010

   3.5x     

March 25, 2011

   3.5x     

June 24, 2011

   3.5x     

September 30, 2011

   3.5x     

2.8 Article IX, Section 9.02 is hereby amended by deleting the chart in its
entirety and replacing it with the following:

 

Measurement Period

Ending

   Amount      

September 25, 2009

   $30,000,000     

December 25, 2009

   $37,500,000     

March 26, 2010

   $40,000,000     

June 25, 2010

   $45,000,000     

September 24, 2010

   $45,000,000     

December 24, 2010

   $45,000,000     

March 25, 2011

   $45,000,000     

June 24, 2011

   $45,000,000     

September 30, 2011

   $45,000,000     

2.9 Article IX is hereby amended by adding the following section immediately
after Section 9.02 and prior to Section 9.04:

“Section 9.03. Minimum Liquidity. The Credit Parties shall at all times maintain
Minimum Liquidity of not less than fifteen million Dollars ($15,000,000).”

2.10 Article IX, Section 9.04 is hereby amended by deleting it in its entirety
and replacing it with the following:

“Capital Expenditures. Such Credit Party will not, and will not permit any of
its Subsidiaries to, make or agree to make any Capital Expenditure that would
cause the aggregate amount of all such Capital Expenditures made by any of the
Credit Parties to exceed (a) ten million Dollars ($10,000,000) in the Fiscal
Year ending on June 26, 2009 and (b) fifteen million Dollars ($15,000,000) in
any Fiscal Year thereafter; provided, however, to the extent that actual Capital
Expenditures for any Fiscal Year are less than the maximum amount set forth
above for such Fiscal Year, up to three million Dollars ($3,000,000) of such
unused amounts from such Fiscal Year may be carried forward into the next
succeeding Fiscal Year. Notwithstanding the foregoing, other than



--------------------------------------------------------------------------------

with respect to the Fiscal Year ending on June 26, 2009, the Credit Parties may
make Capital Expenditures (which Capital Expenditures will not be included in
any determination under this Section 9.04) with the Net Cash Proceeds of a
Disposition, to the extent such Net Cash Proceeds are not required to be applied
to repay the Loans pursuant to Section 2.02(a).”

2.11 Article XIV, Section 14.01 is hereby amended by deleting the definition of
“Applicable Margin” in its entirety and replacing it with the following:

“Applicable Margin” means a percentage per annum as set forth below:

 

      Alternate Base
Rate Loan          LIBOR Rate Loan     

Revolving

Advances

   3.50%         4.75%    

Term Loans

   7.75%         9.00%    

2.12 Article XIV, Section 14.01 is hereby amended by deleting the definition of
“Minimum Liquidity” in its entirety and replacing it with the following:

“Minimum Liquidity” means cash or Cash Equivalents as reflected on the
consolidated balance sheet in accordance with GAAP plus the Available
Commitments.”

2.13 Article XIV, Section 14.01 is hereby amended by replacing the word “and” at
the end of clause (k) of the definition of “Permitted Indebtedness” with a
semicolon, replacing the period at the end of clause (l) thereof with a
semicolon, and adding the following:

“(m) Indebtedness under that certain Systems Warehousing Agreement, by and among
the Parent and ECS United Kingdom plc, in the form attached hereto as Exhibit J
(or any modified or alternate version of such document with the prior written
consent of the Administrative Agent), in an aggregate principal amount at any
time outstanding, when taken together with the aggregate principal amount of any
debt permitted pursuant to (o) below, not to exceed twenty million Dollars
($20,000,000); and

(n) Unsecured Indebtedness incurred to fund the required cash collateralization
of the guarantee issued to the North German Group for High- and
Highest-Performance Computers (HLRN), in an aggregate principal amount not to
exceed ten million Dollars ($10,000,000) with a maturity date on or prior to
June 26, 2009.”



--------------------------------------------------------------------------------

2.14 Article XIV, Section 14.01 is hereby amended by inserting the following
definition of “Fifth Amendment” in the appropriate place to preserve the
alphabetical order of the definitions in such Section 14.01:

“Fifth Amendment” means the fifth amendment to this Agreement, dated as of
August 25, 2008, by and among Parent, and the Borrowers, the other Credit
Parties thereto from time to time, as Guarantors, the Lenders, the
Administrative Agent, the Revolving Agent, and the Collateral Agent.”

2.15 Article XIV, Section 14.01 is hereby amended by inserting the following
definition of “Fifth Amendment Effective Date” in the appropriate place to
preserve the alphabetical order of the definitions in such Section 14.01:

“Fifth Amendment Effective Date” means the date upon which all of the conditions
precedent to effectiveness contained in the Fifth Amendment have been
satisfied.”

2.16 Article XIV, Section 14.01 is hereby amended by inserting the following
definition of “Private Lender” in the appropriate place to preserve the
alphabetical order of the definitions in such Section 14.01:

“Private Lender” means any Lender that (i) is subject to the provisions of
Section 13.21 of this Agreement and (ii) is not a party to a non-disclosure
agreement with a Credit Party which requires such Credit Party to disclose
material non-public information to the public.”

2.17 Exhibits. The document attached hereto as Annex A is hereby added to the
Credit Agreement as a new Exhibit J.

SECTION 3. Representations and Warranties. The Borrowers hereby represents and
warrants as follows:

3.1 As of the date hereof, all of the representations and warranties contained
in the each of the Credit Agreement and each of the other Loan Documents are
true and correct in all material respects, except to the extent such
representations and warranties specifically relate to an earlier date thereto,
in which case, such representations and warranties shall be true and correct as
of such earlier date.

3.2 The execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate action, and this
Amendment constitutes the legal, valid and binding obligation of such Credit
Parties and is enforceable against them in accordance with its terms, except as
the enforcement hereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally or to general principles of equity.

3.3 The execution, delivery and performance of this Amendment by the Credit
Parties and the consummation of the transactions contemplated hereby does



--------------------------------------------------------------------------------

not, and will not, contravene or conflict with any provision of (i) applicable
law, (ii) any judgment, decree or order to which any Credit Party or its
property is subject, or (iii) the Governing Documents of the Credit Parties and
does not, and will not, contravene, conflict with or cause any Lien to arise
under any provision of any indenture, agreement, mortgage, lease, instrument or
other document, including the Loan Documents.

3.4 No Default or Event of Default has occurred and is continuing under any of
the Loan Documents or will be triggered by the execution, delivery or
performance of this Amendment or the consummation of the transactions
contemplated hereby.

3.5 Both before and after giving effect to this Amendment, the Collateral Agent,
on behalf of the Secured Parties, has a valid, perfected, first priority lien
and security interest in the Collateral.

3.6 Each of the Credit Agreement and each of the other Loan Documents remain in
full force and effect.

SECTION 4. Amendment Fees. In consideration of the Term Lenders’ agreements
contained herein, the Credit Parties shall, on the date hereof, pay to the
Administrative Agent, for the account of the Term Lenders, a nonrefundable fee
of $662,500 (the “Amendment Fee”), which shall be paid-in-kind by adding the
amount of such Amendment Fee to the principal amount of the Term Loans.

SECTION 5. Conditions Precedent to Effectiveness. This Amendment shall be
effective upon the satisfaction of the following:

5.1 This Amendment shall have been duly executed and delivered by each Credit
Party, the Administrative Agent, and the Required Lenders.

5.2 No Default or Event of Default has occurred and is continuing under any Loan
Document or will be triggered by the execution, delivery or performance of this
Amendment or the consummation of the transactions contemplated hereby.

5.3 The representations and warranties contained herein shall be true and
correct.

5.4 The Borrowers shall have paid the fees, costs and expenses incurred by the
Agents in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, attorneys’ fees of Sullivan & Cromwell
LLP.

SECTION 6. Miscellaneous.

6.1 Certain Terms. All references in the Credit Agreement to the “Agreement,”
“hereof,” “herein,” “hereunder” or any other words of similar import shall be
deemed to be references to the Credit Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

6.2 No Waiver. The execution, delivery and effect of this Amendment shall be
limited precisely as written and shall not be deemed to (i) be a consent to any
waiver, amendment or modification of any term or condition of the Loan Documents
except as specifically provided herein or (ii) prejudice any right, power or
remedy that the Agents or any Lender now has or may have in the future under or
in connection with the Loan Documents.

6.3 Confirmation of Guarantee. By executing and delivering this Amendment, each
Guarantor hereby (a) confirms that the Lenders continue, and will continue, to
have the benefit of the guaranty contained in the Credit Agreement and the
execution and delivery of the Amendment does not in any way modify, reduce,
revise, discharge or otherwise impair or affect the Guarantors’ obligations
thereunder, (b) acknowledges that the guaranty contained in the Credit Agreement
remains in full force and effect and (c) ratifies the guaranty and further
ratifies and confirms any Liens granted by it to the Collateral Agent for the
benefit of the Lenders under the Loan Documents.

6.4 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6.5 CONFIRMATION AND ACKNOWLEDGEMENT OF THE OBLIGATIONS; RELEASE. EACH OF THE
CREDIT PARTIES HEREBY (A) CONFIRMS AND ACKNOWLEDGES TO THE AGENTS AND THE
LENDERS THAT IT IS VALIDLY AND JUSTLY INDEBTED TO THE AGENTS AND THE LENDERS FOR
THE PAYMENT OF ALL OBLIGATIONS (AS DEFINED IN THE CREDIT AGREEMENT) WITHOUT
OFFSET, DEFENSE, CAUSE OF ACTION OR COUNTERCLAIM OF ANY KIND OR NATURE
WHATSOEVER AND (B) REAFFIRMS AND ADMITS THE VALIDITY AND ENFORCEABILITY OF THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH OF THE CREDIT PARTIES, ON
ITS OWN BEHALF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVES,
RELEASES AND DISCHARGES THE AGENTS AND THE LENDERS AND ALL OF THE AFFILIATES OF
THE AGENTS AND THE LENDERS, AND ALL OF THE DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS, AGENTS, SUCCESSORS AND ASSIGNS OF THE AGENTS AND THE LENDERS AND SUCH
AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION (KNOWN
AND UNKNOWN) ARISING OUT OF OR IN ANY WAY RELATING TO ANY OF THE LOAN DOCUMENTS
AND ANY DOCUMENTS, AGREEMENTS, DEALINGS OR OTHER MATTERS CONNECTED WITH ANY OF
THE LOAN DOCUMENTS, IN EACH CASE TO THE EXTENT ARISING (X) ON OR PRIOR TO THE
DATE HEREOF OR (Y) OUT OF, OR RELATING TO, ACTIONS, DEALINGS OR MATTERS
OCCURRING ON OR PRIOR TO THE DATE HEREOF.

6.6 Headings. The headings contained in this Amendment are solely for
convenience and shall not be used or relied upon in any manner in the
construction or interpretation of this Amendment.



--------------------------------------------------------------------------------

6.7 Counterparts. This Amendment may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be deemed an original, and
all such counterparts, taken together, shall constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by electronic means shall be as effective as delivery of a manually
executed counterpart.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date hereof.

 

SILICON GRAPHICS, INC. By:   /s/ Kathy Lanterman  

Name: Kathy Lanterman

Title: Senior Vice President and Chief Financial Officer

 

SILICON GRAPHICS FEDERAL, INC. By:   /s/ Kathy Lanterman  

Name: Kathy Lanterman

Title: Senior Vice President and Chief Financial Officer

 

SILICON GRAPHICS WORLD TRADE CORPORATION By:   /s/ Kathy Lanterman  

Name: Kathy Lanterman

Title: Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

MORGAN STANLEY SENIOR FUNDING, INC.,

on behalf of and at the direction of the Required Lenders

By:   /s/ Stephen B. King  

Name: Stephen B. King

Title: Vice President